DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-16 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 7, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] brain activity training method…object of training […]comprising:
storing information…functional connectivity through [an algorithm], from functional connectivities…target pattern; wherein
acquiring […] signals…resting time period;
calculating, from the acquired signals…training;
acquiring […] signal…period;
calculating…training;
calculating…period;
presenting…to said patient […] feedback information…period; and
repeating…time period.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a brain activity detecting device having a presentation device controlled by a computer having a processor and a storage device and/or employing machine learning, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a brain activity detecting device having a presentation device controlled by a computer having a processor and a storage device and/or employing machine learning, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 and paragraph 7 in Applicant’s specification.


	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20170042474 A1 by Widge et al (“Widge”), in view of Applicant’s admitted prior art.
In regard to Claims 1 and 6-7, Widge teaches
[a] brain activity training apparatus system…comprising:
a storage device storing information…at least one functional connectivity […], from functional connectivities among said plurality of prescribed regions; where said first subject…pattern;
(see, e.g., p108 and 113);
a brain activity detecting device…subjects;
a presenting device; and
at least one processor configured to
acquire…patient […]
(see, e.g., F1, s10);
[…]

Furthermore, while in its primary embodiment Widge teaches providing training tasks combined with neurofeedback (see, e.g., p92-94), it may fail to teach the remaining claimed limitations, however, in an example embodiment provided by Widge (see, e.g., p128), the prior art teaches
acquire…resting time period;
calculate…as the object of training;
(see, e.g., p133, in regard to baseline firing);
acquire…following the resting time period;
calculate…resting period;
(see, e.g., p133, “[t]argets were based on the standard deviation of the baseline firing rate”);
calculate…said target pattern;
present…feedback…self-regulation period; and
(see, e.g., p133, “[s]uccessful target acquisition…MFB stimulation.”)
repeat…time period;
(see, e.g., p133 regarding multiple cycles of trials);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the training example taught by Widge in regard to the animal model as part of the training tasks otherwise taught by Widge, and also to have provided additional a visual reward/feedback in addition to the MFB stimulation otherwise taught by Widge, so as to further improve the feedback to the subject.

	Furthermore, to the extent to which the otherwise cited prior art may fail to teach the claimed use of machine learning, however, Applicant’s specification identifies this feature as being admitted prior art (see, e.g., p7);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to employed machine learning for feature selection as part of the apparatus otherwise taught by Widge, in order to better identify various pathologies.

In regard to Claims 2 and 8, Widge teaches these limitations.  See, e.g., p133.
In regard to Claims 3, 9, and 11, Widge teaches these limitations.  See, e.g., p87 and F7 in regard to Brain Regions.  What is more, if Widge fails to teach these limitations there is no functional relationship claimed, in terms of the claimed computer program does not necessarily require that the database contain this claimed data in order for the computer program to execute.  Therefore, this data it is merely non-functional descriptive matter and does not thereby distinguish over the cited prior art.  See MPEP 2111.05(III).
In regard to Claim 4, 10, and 12-13, while Widge teaches a database including data concerning the DLPFC (see, e.g., p87), it may fail to teach the database also including the other claimed data.  However, given there is no functional relationship claimed in terms of the claimed computer program necessarily require that the database contain this claimed data in order for the computer program to execute.  Therefore, this data it is merely non-functional descriptive matter and does not thereby distinguish over the cited prior art.  See MPEP 2111.05(III).
In regard to Claims 5 and 14-16, Widge teaches these limitations.  See, e.g., p87.  What is more, if Widge fails to teach these limitations there is no functional relationship claimed in terms of the claimed computer program necessarily require that the database contain this claimed data in order for the computer program to execute.  Therefore, this data it is merely non-functional descriptive matter and does not thereby distinguish over the cited prior art.  See MPEP 2111.05(III).
	Response to Arguments
	Applicant’s arguments are duplicative of the arguments it made in its Remarks dated 1/27/22 and the responses to those Remarks that were made in the Office action dated 2/7/22 are, therefore, incorporated by reference herein.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715